DETAILED ACTION

Allowable Subject Matter
Claims 1, 13, 14, 18, 19, 21-26, 28-31, 33, 34, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Cho; Changhun, US 11176879 B2], discloses:
“A foldable display comprises a flexible display panel including a first screen, a second screen, and a foldable boundary region positioned between the first screen and the second screen; a first drive IC connected to data lines of the first screen and connected to data lines of a first boundary region to drive pixels of the first screen and the first boundary region; and a second drive IC connected to data lines of the second screen and connected to data lines of a second boundary region to drive pixels of the second screen and the second boundary region, wherein channels of the first drive IC and channels of the second drive IC are driven and shutdown in accordance with status on whether the first and second screens are driven”, as recited in the abstract.
	Furthermore, the prior art, [Lee; Dong Hoon et al., US 20180342192 A1], discloses:
“A display device includes a display panel which includes first and second display areas adjacent to each other, a processor which generates first image data corresponding to the first and second display areas if a display mode is a first mode, and generates second image data corresponding to the first display area if the display mode is a second mode and a display driver which generates a first data signal corresponding to the first image data in the first mode, and converts the second image data and generates a second data signal corresponding to the converted second image data in the second mode. When the display device is driven in the second mode, a gradation image may be displayed on at least a region of the second display area”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a first emission (EM) signal output end configured to send, to the display screen (10, 130), a first EM signal to control the first display region (11) to display a first image during a first time period; a second EM signal output end configured to send, to the display screen (10, 130), a second EM signal to control the second display region (12) to avoid displaying a second image during the first time period; a video source output end configured to: output a first video source signal corresponding to the first display region (11) during a first time interval in a first time frame; and turn off a second video source signal corresponding to the second display region (12) during a second time interval in the first time frame, wherein the first time period comprises the first time frame; a first EM layer positive voltage (ELVDD) output end configured to output a first ELVDD to provide a first high supply voltage for a first pixel circuit in the first display region (11); and a second ELVDD output end configured to output a second ELVDD to provide a second high supply voltage for a second pixel circuit in the second display region (12), wherein the first ELVDD and the second ELVDD are different", in combination with the other recited claim features.

Regarding claim 13:
	The prior art, [Cho; Changhun, US 11176879 B2], discloses:
“A foldable display comprises a flexible display panel including a first screen, a second screen, and a foldable boundary region positioned between the first screen and the second screen; a first drive IC connected to data lines of the first screen and connected to data lines of a first boundary region to drive pixels of the first screen and the first boundary region; and a second drive IC connected to data lines of the second screen and connected to data lines of a second boundary region to drive pixels of the second screen and the second boundary region, wherein channels of the first drive IC and channels of the second drive IC are driven and shutdown in accordance with status on whether the first and second screens are driven”, as recited in the abstract.
	Furthermore, the prior art, [Lee; Dong Hoon et al., US 20180342192 A1], discloses:
“A display device includes a display panel which includes first and second display areas adjacent to each other, a processor which generates first image data corresponding to the first and second display areas if a display mode is a first mode, and generates second image data corresponding to the first display area if the display mode is a second mode and a display driver which generates a first data signal corresponding to the first image data in the first mode, and converts the second image data and generates a second data signal corresponding to the converted second image data in the second mode. When the display device is driven in the second mode, a gradation image may be displayed on at least a region of the second display area”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a first emission (EM) signal output end configured to send, to the display screen (10, 130), a first EM signal to control a first display region (11) of the display screen (10, 130) to display a first image during a first time period; a second EM signal output end configured to send, to the display screen (10, 130), a second EM signal to control a second display region (12) of the display screen (10, 130) to avoid displaying a second image during the first time period;  a video source output end configured to: output a first video source signal corresponding to the first display region (11) during a first time interval in a first time frame; and turn off a second video source signal corresponding to the second display region (12) during a second time interval in the first time frame, wherein the first time period comprises the first time frame;	 a first EM layer positive voltage (ELVDD) output end configured to output a first ELVDD to provide a first high supply voltage for a first pixel circuit in the first display region (11); and a second ELVDD output end configured to output a second ELVDD to provide a second high supply voltage for a second pixel circuit in the second display region (12), 	wherein the first ELVDD and the second ELVDD are different", in combination with the other recited claim features.

Regarding claims 14, 18, 19, 21-24, 36 and 37:
	Claims 14, 18, 19, 21-24, 36 and 37 depend on claim 13 and are found allowable for at least the same reason as discussed above.

Regarding claim 25:
	The prior art, [Cho; Changhun, US 11176879 B2], discloses:
“A foldable display comprises a flexible display panel including a first screen, a second screen, and a foldable boundary region positioned between the first screen and the second screen; a first drive IC connected to data lines of the first screen and connected to data lines of a first boundary region to drive pixels of the first screen and the first boundary region; and a second drive IC connected to data lines of the second screen and connected to data lines of a second boundary region to drive pixels of the second screen and the second boundary region, wherein channels of the first drive IC and channels of the second drive IC are driven and shutdown in accordance with status on whether the first and second screens are driven”, as recited in the abstract.
	Furthermore, the prior art, [Lee; Dong Hoon et al., US 20180342192 A1], discloses:
“A display device includes a display panel which includes first and second display areas adjacent to each other, a processor which generates first image data corresponding to the first and second display areas if a display mode is a first mode, and generates second image data corresponding to the first display area if the display mode is a second mode and a display driver which generates a first data signal corresponding to the first image data in the first mode, and converts the second image data and generates a second data signal corresponding to the converted second image data in the second mode. When the display device is driven in the second mode, a gradation image may be displayed on at least a region of the second display area”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "sending, to a display screen (10, 130), a first emission (EM) signal to control a first display region (11) of the display screen (10, 130) to display a first image during a first time period; sending, to the display screen (10, 130), a second EM signal to control a second display region (12) of the display screen (10, 130) to avoid displaying a second image during the first time period; outputting, to the display screen (10, 130) during a first time interval in a first time frame, a first video source signal corresponding to the first display region (11); turning off a second video source signal corresponding to the second display region (12) during a second time interval in the first time frame, wherein the first time period comprises the first time frame; outputting, to the display screen (10, 130), a first EM layer positive voltage (ELVDD) to provide a first high supply voltage for a first pixel circuit in the first display region (11); and outputting, to the display screen (10, 130), a second ELVDD to provide a second high supply voltage for a second pixel circuit in the second display region (12), wherein the first ELVDD and the second ELVDD are different", in combination with the other recited claim features.

Regarding claims 26, 28-31, 33, 34 and 38:
	Claims 26, 28-31, 33, 34 and 38 depend on claim 25 and are found allowable for at least the same reason as discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Cho; Changhun, US 11176879 B2] discloses:
“A foldable display comprises a flexible display panel including a first screen, a second screen, and a foldable boundary region positioned between the first screen and the second screen; a first drive IC connected to data lines of the first screen and connected to data lines of a first boundary region to drive pixels of the first screen and the first boundary region; and a second drive IC connected to data lines of the second screen and connected to data lines of a second boundary region to drive pixels of the second screen and the second boundary region, wherein channels of the first drive IC and channels of the second drive IC are driven and shutdown in accordance with status on whether the first and second screens are driven”, as recited in the abstract.

[Lee; Dong Hoon et al., US 20180342192 A1] discloses:
“A display device includes a display panel which includes first and second display areas adjacent to each other, a processor which generates first image data corresponding to the first and second display areas if a display mode is a first mode, and generates second image data corresponding to the first display area if the display mode is a second mode and a display driver which generates a first data signal corresponding to the first image data in the first mode, and converts the second image data and generates a second data signal corresponding to the converted second image data in the second mode. When the display device is driven in the second mode, a gradation image may be displayed on at least a region of the second display area”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623